Citation Nr: 0326471	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral elbow condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Entitlement to service connection for night sweats with 
sleep disturbances, claimed as manifestations of undiagnosed 
illness.

4.  Entitlement to service connection for memory loss with 
fatigue, claimed as manifestations of undiagnosed illness.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for gastrointestinal 
problems, claimed as manifestation of undiagnosed illness.

7.  Entitlement to service connection for muscle pain, 
claimed as manifestation of undiagnosed illness.

8.  Entitlement to service connection for joint pain and 
swollen joints, claimed as manifestations of undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1966 and from October 1990 to August 1991.  His DD 
Form 214 reflects that he was ordered to active duty in 
support of Desert Shield/Desert Storm and that he received 
the Southwest Asia Service Medal with 2 bronze stars.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in New Orleans, Louisiana.

The veteran's entitlement to service connection claims, 
claimed as due to undiagnosed illness, and his claim for 
service connection for arthritis are the subject of the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement within 
one year of his notification of the December 1997 rating 
decision that denied service connection for a bilateral elbow 
condition.

2.  Evidence submitted since December 1997 is redundant and 
does not bear directly and substantially upon the specific 
matter under consideration vis-à-vis the veteran's claim of 
entitled to service connection for a bilateral elbow 
condition.

3.  The veteran did not file a notice of disagreement within 
one year of his notification of the April 2000 rating 
decision that denied service connection for hearing loss.

4.  Evidence submitted since April 2000 is redundant and 
merely repetitive of evidence already of record vis-à-vis the 
veteran's claim of entitled to service connection for hearing 
loss.


CONCLUSIONS OF LAW

1.  The RO's Decmeber 1997 determination that a bilateral 
elbow condition had not been incurred in or aggravated by 
active duty is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  Evidence received subsequent to the RO's December 1997 
determination does not serve to reopen the veteran's claim of 
entitlement to service connection for a bilateral elbow 
condition.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).

3.  The RO's April 2000 determination that hearing loss had 
not been incurred in or aggravated by active duty is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

4.  Evidence received subsequent to the RO's April 2000 
determination does not serve to reopen the veteran's claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a bilateral elbow condition and for hearing 
loss.  The RO has previously denied service connection for 
these conditions.  A determination of whether new and 
material evidence has been received is a jurisdictional 
requirement.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was reminded via the March 2002 
rating decision that service connection for a bilateral elbow 
condition and hearing loss had previously been denied and 
that new and material evidence was necessary to reopen these 
claims and that the evidence needed to bear directly and 
substantially on the issue.  He was informed of the evidence 
required to reopen a previously denied claim in the 
discussion portions of the March 2002 rating decision and the 
September 2002 Statement of the Case (SOC).  He was notified 
of the regulations regarding VA's duty to assist with the 
development of his claim in the September 2002 SOC.  He was 
additionally notified via letter in November 2001 that while 
the burden of proof ultimately rested with him, that VA would 
make reasonable efforts to help him obtain any evidence that 
he specifically identified.  The November 2001 letter 
specifically informed him that VA must receive the evidence 
within one year from the date of the letter.  See 38 U.S.C.§ 
5103(b)(1) (West 2002).  The Board finds that VA's duty to 
notify him of the evidence necessary to substantiate his 
claim has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In the instant case, the veteran's service medical 
records and VA medical records have been obtained and 
associated with his claims folder.  The Board notes that the 
veteran has not been afforded VA examinations vis-à-vis his 
current claims.  In accordance with VA's duty to assist, a VA 
examination is not required in relation to a claim to reopen 
based on new and material evidence.  See 38 C.F.R. § 3.159(c) 
(2003).  The veteran has not identified evidence not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(d) 
(2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West Supp. 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2001).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
Supp. 2002).  Specifically, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2003).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case as the veteran's claims to reopen 
were filed prior to August 29, 2001.  

Bilateral Elbow Condition

Service connection for a bilateral elbow condition was 
initially denied by the RO via a December 29, 1997, rating 
decision.  Service connection was denied for a bilateral 
elbow condition, clamed as a manifestation of an undiagnosed 
illness, as the evidence of record showed that the claimed 
symptoms were determined the result of a known clinical 
diagnosis of bilateral elbow tendonitis and the evidence of 
record did not show that the condition, first diagnosed after 
the veteran's discharge from active duty, was incurred in or 
aggravated by the veteran's period of service.  The veteran 
was notified of this decision on February 12, 1998.  The 
veteran did not file a notice of disagreement within one year 
of his February 1998 notification.  As such, the December 
1997 determination is final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

The evidence at the time of the RO's December 1997 
determination included the veteran's service medical records.  
The veteran registered for the Persian Gulf Registry in 
January 1994.  The August 1994 VA Persian Gulf History and 
Examination report reflects that the veteran indicated that 
his left elbow had hurt for the preceding 10 months.

His VA outpatient treatment records were requested.  A May 
1997 VA medical certificate shows that the veteran complained 
of pain in both arms from his elbows to wrists for several 
months.  The record contained an impression of tendonitis, 
right elbow.  The veteran was afforded VA examinations in 
July 1997.  The July 1997 VA general medical examination 
report reflects that the veteran reported that he had not 
been injured while in service but complained that for the 4 
months preceding the examination, his knees, elbows and 
wrists had begun to hurt.  The July 1997 VA joint examination 
report contains a diagnosis of chronic bilateral elbow 
tendonitis, known as tennis elbow.

The veteran initiated his current claim for "joint pain", 
claimed as manifestation of an undiagnosed illness, in 
January 2001.  Evidence that has been received since the time 
of the December 1997 determination includes the veteran's VA 
treatment records.  The VA records have been reviewed and 
reflect the veteran's complaints of elbow pain while seeking 
treatment at the Gulf War Clinic.  In essence, the evidence 
submitted for the current claim reflects that the veteran has 
continued to complain of and attribute his elbow pain to an 
undiagnosed illness.  The evidence at the time of the 
December 1997 determination also reflected that the veteran 
complained of elbow pain and that he attributed it to an 
undiagnosed illness.  Accordingly, the received evidence is 
redundant and merely repetitive of evidence already of 
record.  Therefore, the Board finds that the evidence 
submitted since the RO's 1997 determination is not new.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  Additionally, the evidence of record does 
not purport to establish that the veteran's bilateral elbow 
condition is linked to an in-service injury or disease.  As 
such, the Board finds that the evidence submitted since the 
RO's December 1997 determination is also not material, as it 
does not bear directly or substantially upon the specific 
matter under consideration.  See 38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see, e.g. 
Morton v. Principi 3 Vet. App. 508 (1992) (medical records 
describing the veteran's current condition were not material 
to the issue of service connection and were not sufficient to 
reopen a claim for service connection based on new and 
material evidence).

In brief, the Board finds that the evidence received 
subsequent to the RO's December 1997 determination is not new 
and material and does not serve to reopen the veteran's claim 
for service connection for a bilateral elbow condition.  
38 C.F.R. § 3.156 (2001).  Accordingly, the Board concludes 
that the preponderance of the evidence weighs against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107 (West 2002).  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003).

Hearing Loss

Service connection for hearing loss was initially denied by 
the RO via an April 14, 2000, rating decision.  Service 
connection was denied for hearing loss as the evidence of 
record did not reveal that the veteran's hearing loss had 
been incurred in or aggravated by his service.  The rating 
decision reveals that the veteran's hearing was clinically 
evaluated as normal upon separation from his first period of 
active duty and that he had hearing loss before his second 
period of active duty.  The RO determined that his pre-
existing hearing loss was not aggravated during his second 
period of active duty.  The veteran was notified of this 
decision on April 28, 2000.  The veteran did not file a 
notice of disagreement within one year of his April 2000 
notification.  See 38 C.F.R. § 20.201 (2003).  As such, the 
April 2000 determination is final.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

The evidence at the time of the RO's April 2000 determination 
included the veteran's service medical records, which 
reflected high frequency hearing loss, and his assertions 
that his hearing was damaged due to being around artillery 
while on active duty.

The veteran indicated in correspondence received in January 
2001 that he wanted to reopen his claim of entitlement to 
service connection for hearing loss as his bilateral hearing 
loss had worsened at the time of his April 1991 
demobilization examination as compared to his July 1983 
periodic examination.  Evidence which has been received since 
the time of the April 2000 determination that had previously 
been considered includes a copy of his April 1991 Report of 
Medical Examination.  As this an exact copy of evidence that 
was already of record at the time of the April 2000 
determination, the Board concludes this service medical 
record is not new and does not service to reopen the 
veteran's service connection claim.  See 38 C.F.R. § 3.156(a) 
(2001); Struck v. Brown, 9 Vet. App. 145, 151 (1996).

Evidence submitted that had not previously been considered 
includes a December 1999 VA audiologic evaluation report.  
The report reflects that the veteran reported a gradual 
decrease in his hearing over the years and contains an 
impression of mild to severe mid- and high frequency 
sensorineural hearing loss.  His Gulf War Clinic records 
reflect sensorineural hearing loss as a previous diagnosis.

In May 2001 correspondence, the veteran indicated that he was 
a truck driver during his second period of active duty and 
should be given the benefit of the doubt that the long hours 
spent in loud, noisy trucks contributed and worsened his 
hearing.  The March 2001 hearing transcript reveals that the 
veteran testified that he was exposed to noise while on 
active duty due to driving noisy trucks and to aircraft 
coming and going.  He indicated that his hearing had gotten 
worse since his return from the Persian Gulf War.

In essence, the evidence submitted for the current claim 
reflects that the veteran had high frequency hearing loss and 
that the veteran again asserted that his hearing loss 
worsened due to noise exposure while on active duty.  The 
evidence at the time of the April 2000 determination also 
reflected that the veteran had high frequency hearing loss 
and that the veteran had asserted that his hearing loss was 
due to exposure to noise while on active duty.  Accordingly, 
the submitted evidence is redundant and merely repetitive of 
evidence already of record.  Therefore, the Board finds that 
the evidence submitted since the RO's April 2000 
determination is not new.  See 38 C.F.R. § 3.156(a) (2001); 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).

The Board notes that VA General Counsel recently issued an 
opinion in which it was held 38 C.F.R. § 3.304(b) was 
inconsistent with 38 U.S.C.A. § 1111, and therefore invalid 
and should not be followed.  See VAOPGCPREC 003-03.  
Basically, a claimant is no longer required to show that the 
claimed disease or injury increased in severity during 
service.  Instead, VA must show by clear and unmistakable 
evidence that the disease or injury both existed prior to 
service and did not increase in severity during service.  Id.  
However, a regulatory change in an evidentiary burden is not 
evidence and cannot constitute new and material evidence.  
There is no basis for review of a previously adjudicated 
claim based on an intervening or liberalizing change in the 
law, unless the change creates a new cause of action or forms 
a new basis for entitlement to a benefit.  Routen v. West, 
142 F.3d 1434 (Fed Cir. 1998); see also Anglin v. West, 11 
Vet. App. 361 (1998).

In brief, the Board finds that the evidence received 
subsequent to the RO's April 2000 determination is not new 
and does not serve to reopen the veteran's claim for service 
connection for hearing loss.  38 C.F.R. § 3.156 (2001).  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 
(West 2002).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
elbow condition.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hearing loss.


REMAND

In the instant case, the veteran is seeking service 
connection for various complaints, claimed as due to 
undiagnosed illness.  Compensation for certain disabilities 
due to undiagnosed illnesses must have existed for 6 months 
or more or, if intermittent episodes, the disability must 
have improved and worsened over a 6-month period to be 
considered chronic.  See 38 C.F.R. § 3.317(a)(4) (2003).  The 
March 2003 hearing transcript reveals that the veteran 
indicated that he had received treatment for his claimed 
undiagnosed illness claims in the preceding three months at 
the VA medical center (VAMC) located in Alexandria, 
Louisiana.  These medical records have not been obtained and 
associated with the veteran's claims folder.  VA's duty to 
assist with the veteran's claims includes a duty to obtain 
all VA medical records.  See 38 C.F.R. § 3.159(c) (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should obtain all the 
veteran's VA treatment records and 
radiographic reports from the VAMC 
located in Alexandria, Louisiana, from 
February 2001 to the present and 
associate the records with the veteran's 
claims folder.

3.  The RO should then readjudicate his 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since September 2002, to include 
a summary of the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



